                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

 TRICIA FULLERTON, et al.,                           Civil Action No. 1:18-cv-4152

                               Plaintiffs,           The Honorable John Robert Blakey

                        v.

 CORELLE BRANDS, LLC (previously D/B/A
 World Kitchen, LLC), et al.,

                               Defendants.

 MARCIA SCHUTTE, et al.,                             Civil Action No. 1:18-cv-4198

                               Plaintiffs,

                        v.

 CORELLE BRANDS, LLC (previously D/B/A
 World Kitchen, LLC), et al.,

                               Defendants.


                  NOTICE OF FILING SUPPLEMENTAL AUTHORITY

       Pursuant to the Court’s Minute Order on July 12, 2019 [Fullerton Dkt. 57; Schutte Dkt.

63], Defendants Corelle Brands LLC, F/K/A World Kitchen, LLC, and Corelle Brands Holdings

Inc., F/K/A WKI Holding Company, Inc. hereby submit the Memorandum Opinion and Order

issued on July 2, 2019, by the United States District Court for the Northern District of Illinois in

Kubilius v. Barilla America, Inc., No. 18 C 6656 (attached), in support of their pending Motion to

Dismiss the Complaint and Strike the National Class Allegations [Fullerton Dkt. 37; Schutte Dkt.

43].




                                                 1
Dated: July 12, 2019       Respectfully submitted,

                           /s/ Suyash Agrawal
                           Leonard A. Gail
                           Suyash Agrawal
                           Massey & Gail LLP
                           50 E. Washington Street, Suite 400
                           Chicago, IL 60602
                           (312) 379-0949
                           lgail@masseygail.com
                           sagrawal@masseygail.com


                           /s/ Frances E. Bivens
                           Frances E. Bivens*
                           Andrew S. Gehring*
                           Alexa B. Lutchen*
                           Davis Polk & Wardwell LLP
                           450 Lexington Ave
                           New York, NY 10017
                           (212) 450-4000
                           *pro hac vice

                           Attorneys for Corelle Brands LLC
                           and Corelle Brands Holdings Inc.




                       2
Kubilius v. Barilla America, Inc., Slip Copy (2019)


                                                               protection statute cannot be enforced extra-territorially;
                                                               that a nationwide class action would be unmanageable
                  2019 WL 2861886
                                                               because of differences among the various states' fraud
    Only the Westlaw citation is currently available.
                                                               and consumer protection laws; that plaintiff has not
             United States District Court,
                                                               adequately alleged either a false statement or a resulting
            N.D. Illinois, Eastern Division.
                                                               injury; and that plaintiff lacks standing to seek injunctive
        Lukas KUBILIUS, on behalf of himself                   relief or pursue claims relating to items he did not
        and others similarly situated, Plaintiff,              purchase. For the following reasons, I grant the motion in
                          v.                                   part.
        BARILLA AMERICA, INC., Defendant.
                                                               I begin with plaintiff’s claim under ICFA, which, as his
                       No. 18 C 6656                           own authority holds squarely, has no extra-territorial
                             |                                 application. Avery v. State Farm Mut. Auto. Ins. Co.,
                    Signed 07/02/2019                          835 N.E. 2d 801, 853 (Ill. 2005). Accordingly, to govern
                                                               plaintiff’s New York purchase of defendant’s pasta
Attorneys and Law Firms                                        sauce, “the bulk of the circumstances” making up that
                                                               transaction would have to have occurred in Illinois.
C.K. Lee, Lee Litigation Group, PLLC, Chicago, IL, for         Plainly, that is not the case.
Plaintiff.
                                                               In Avery, the Supreme Court of Illinois held that the
Steven P. Blonder, Marissa Lynn Downs, Much Shelist
                                                               state legislature “did not intend the [ICFA] to apply
P.C., Chicago, IL, for Defendant.
                                                               to fraudulent transactions which take place outside of
                                                               Illinois.” Id. The court acknowledged that “it can be
                                                               difficult to identify the situs of a consumer transaction
     MEMORANDUM OPINION AND ORDER
                                                               when ... the transaction is made up of components that
Elaine E. Bucklo, United States District Judge                 occur in more than one state.” Id. In such cases, the Avery
                                                               court explained, courts must consider “[t]he place of injury
 *1 Lukas Kubilius is a New Yorker who claims he               or deception” among other factors to decide whether “the
was duped into buying a jar of pasta sauce from a              circumstances relating to the transaction occur primarily
New York supermarket because Barilla the Illinois              and substantially” in Illinois. Id. at 854.
company that markets the sauce billed it as having
“no preservatives,” even though, as the product label          But this is not such a case. In Avery, the court considered
disclosed, it contains citric acid an ingredient known to      whether ICFA applied to a claim of insurance fraud based
function as a preservative. Kubilius sues Barilla, claiming    on misrepresentations an Illinois insurer allegedly made to
that he and a nationwide class are entitled to damages for     the plaintiffs in four separate documents they received at
this alleged deception (and the deception he claims was        various times and in various locations over the course of
visited on the class by Barilla’s similar marketing of other   their dealings with the defendant. Id. at *837-38. Here, by
pasta sauces), as well as injunctive relief under Illinois'    contrast, plaintiff’s ICFA claim is based not on a course
Consumer Fraud and Deceptive Practices Act (“ICFA”)            of dealing with defendant but on a single statement he
and the “substantively similar consumer protection laws”       claims to have seen on a single product label during a
of the remaining forty-nine states and the District            straightforward retail purchase transacted in New York.
of Columbia. Alternatively, Kubilius asserts claims on         Because it is not “difficult to identify the situs” of that
behalf of a New York class under that state’s statutes         transaction, id. at 853, I need not consider any other
prohibiting false advertising and deceptive trade practices.   factors to conclude that the ICFA does not apply to
Finally, Kubilius claims common law fraud on behalf of         plaintiff’s purchase.
nationwide or New York classes.
                                                                *2 Also apparent from the complaint is that plaintiff’s
Defendant move to dismiss the complaint and to strike its      statutory and common law consumer fraud claims cannot
class allegations on four grounds: that Illinois' consumer     feasibly be maintained as a nationwide class action.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      1
Kubilius v. Barilla America, Inc., Slip Copy (2019)


Plaintiff’s first count asserts, on behalf of a nationwide       protection and fraud laws of the various states are
class, violations of the ICFA “in conjunction with the           “substantively similar,” and that to the extent they are
substantively similar consumer protection laws of other          materially different, any differences can be dealt with by
states and the District of Columbia to the extent the            the creation of subclasses. Neither argument avails.
[ICFA] does not reach the claims of out-of-state Class
members.” As explained above, the ICFA does not apply            First, the cases plaintiff cites in which courts declined
to the claims of class members who purchased their               to strike class allegations prior to discovery do not
products outside of Illinois. As a federal court sitting in      persuade me to take that course here. For example,
Illinois, I apply Illinois' choice-of-law rule, which uses the   plaintiff highlights the court’s decision in Sheeley v.
“most significant relationship” test to determine which          Wilson Sporting Goods Co., No. 17 C 3076, 2017 WL
state’s substantive law governs plaintiff’s and the class        5517352 (N.D. Ill. Nov. 17, 2017), declining to strike
claims. Cowen v. Lenny & Larry’s, Inc., 2017 WL 4572201,         class allegations relating to consumer fraud and warranty
at *3 (N.D. Ill. Oct. 12, 2017) (Gettleman, J.) (citing          claims on the basis that different states' laws would govern
Ingersoll v. Klein, 262 N.E. 2d 593 (Ill. 1970)). This test      these claims. The court held that a motion to dismiss
considers “(1) where the injury occurred; (2) where the          was not the appropriate vehicle for determining whether
injury-causing conduct occurred; (3) the domicile of the         class certification was appropriate, and that discovery was
parties; and (4) where the relationship of the parties is        necessary to adjudicate the question under Rule 23. Id.
centered.” Id. For substantially the reasons noted in the        at *4. But the court did not explain how discovery would
previous section, application of this test to plaintiff’s        bear on the need for uniformity in the law governing the
allegations establishes that New York law governs his            class claims a legal requirement for class certification.
claim. And, as plaintiff acknowledges, the claims of the         See In re Bridgestone/Firestone, 288 F.3d at 1015, 1018.
absent class members will be governed by the laws of all         While it is true that the Rule 23 inquiry requires discovery
fifty states and the District of Columbia.                       when class certification turns on the resolution of disputed
                                                                 facts, “sometimes the complaint will make it clear that
The Seventh Circuit has made clear that actions such as          class certification is inappropriate.” Hill v. Wells Fargo
the one plaintiff proposes are disfavored. As the court          Bank, N.A., 946 F. Supp. 2d 817, 829 (N.D. Ill. 2013)
explained in In re Bridgestone/Firestone, Inc., 288 F.3d         (citing Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 160
1012, 1015 (7th Cir. 2002), “[n]o class action is proper         (1982)). Indeed, the text of Rule 23 provides that the
unless all litigants are governed by the same legal rules.”      determination of whether a class should be certified must
In that case, the plaintiffs sought to pursue consumer           be made “at an early practicable time,” which may be at
fraud claims on a nationwide class basis against the             the pleadings stage. Id. (noting that “the court may decide
manufacturers of certain Ford automobiles and certain            to reject a plaintiff’s attempt to represent a class as soon
Firestone tires. The court declined to certify the proposed      as it becomes obvious that the plaintiff will be unable
nationwide classes, noting that the commonality and              to satisfy Rule 23.”). In particular, where a defendant
superiority requirements of Fed. R. Civ. P. 23 cannot be         raises a legal challenge to class certification, courts in the
met unless “uniform law” governs the class’s claims. Id.         Seventh Circuit and elsewhere have held that resolution
That was not the case, the court explained, because the          of the issue may be appropriate on the pleadings. See
plaintiffs' claims implicated the consumer protection laws       Pilgrim v. Universal Health Card, LLC, 660 F.3d 943
of all fifty states. The court concluded: “Because these         (6th Cir. 2011) (“[the plaintiffs] do not explain what type
claims must be adjudicated under the law of so many              of discovery or what type of factual development would
jurisdictions, a single nationwide class is not manageable.”     alter the central defect in this class claim. The key reality
Id. at 1018.                                                     remains: Their claims are governed by different States'
                                                                 laws, a largely legal determination, and no proffered or
Plaintiff does not grapple with (or even mention) the            potential factual development offers any hope of altering
court’s holding in In re Bridgestone/Firestone. Instead,         that conclusion, one that generally will preclude class
he argues that it is too soon to tell whether nationwide         certification.”); Kasalo v. Harris & Harris, Ltd., 656 F.3d
classes can be certified, and that a proper determination        557, 563 (7th Cir. 2011) (the court “need not delay a
of the issue must await discovery and a motion for               ruling on certification if it thinks that additional discovery
class certification. Plaintiff also insists that the consumer    would not be useful in resolving the class determination”);



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          2
Kubilius v. Barilla America, Inc., Slip Copy (2019)


Wright v. Family Dollar, Inc., No. 10 C 4410, 2010 WL           46 (N.D. Ill. July 26, 2018) (dismissing case pursuant to
4962838, at *1 (N.D. Ill. Nov. 30, 2010) (Gettleman, J.)        stipulation); Carrol v. S.C. Johnsons & Son, Inc., No. 17 C
(“when the defendant advances a legal argument based            5828 at DN 62 (N.D. Ill. Jan. 1, 2019) (terminating case
on the pleadings, discovery is not necessary for the court      pursuant to voluntary dismissal). Because it is plain on
to evaluate whether a class action may be maintained.”);        the face of the complaint that plaintiff’s consumer fraud
Cornette v. Jenny Garton Ins. Agency, Inc., No. 2:10            claims “must be adjudicated under the law of so many
CV 60, 2010 WL 2196533 at *4 (N.D.W. Va. May 27,                jurisdictions, a single nationwide class is not manageable,”
2010). See also Muehlbauer v. General Motors Corp., 431         In re Bridgestone/Firestone Inc., 288 F.3d at 1018, and
F. Supp. 2d 847, 870 (N.D. Ill. 2006) (authority to review      plaintiff’s simplistic, “two sub-class” alternative does not
class allegations on the pleadings derives from Rule 23(c)      persuade me that absent class members can be sorted
(1)(A) and (d)(4) and need not await motion for class           into a reasonable number of subclasses whose claims
certification).                                                 are governed by materially identical legal standards. Cf.
                                                                Muehlbauer, 431 F. Supp. 2d at 872 (multi-state class not
 *3 Second, while subclasses can sometimes facilitate           unmanageable because “[e]ven though plaintiffs here seek
the management of multi-state class actions requiring           to represent the citizens from the vast majority of states,
application of dissimilar state laws, plaintiff’s superficial   they have grouped their claims according to common
argument fails to account for the various axes along which      legal elements”). As other courts in this district have
state consumer protection laws differ. Plaintiff homes          observed, a nationwide class asserting claims based on
in on just one of the differences defendant highlights          each state’s consumer fraud statutes presents a “logistical
whether a plaintiff must show “reliance” on the alleged         and procedural nightmare.” In re Fluidmaster, Inc., Water
fraud and argues that “[e]ven if demonstrating reliance         Connector Components Products Liab. Litig., 14-CV-5696,
proves to be a potential obstacle, the court can create         2017 WL 1196990, at *52 (N.D. Ill. Mar. 31, 2017)
two subclasses encompassing each of the two kinds of            (quoting Block, 2002 WL 485364, at *5). I agree. Plaintiff’s
state law.” But defendant identifies several additional         nationwide class allegations are stricken.
fronts on which state laws vary, including the level
of intent the plaintiff must establish; the availability        I now turn to defendant’s argument that plaintiff lacks
of affirmative defenses such as bona fide error; the            standing to pursue the claims of absent class members
procedural requirements that must be satisfied prior to         who purchased products that he did not himself purchase
filing a claim; the circumstances in which a private right      but that likewise bore labels stating “no preservatives”
of action is available; and the limitations period governing    alongside ingredients lists that included citric acid.
such claims. See Mem. at 5-7. Given not only the                District courts in this district and across the country are
number of jurisdictions at issue but also the multitude of      divided on this question, with some courts holding that
dimensions on which state consumer protection laws differ       the “irreducible constitutional minimum of Article III
substantively and procedurally, it is difficult to imagine a    standing,” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547
reasonable number of subclasses could be used to make           (2016), cabins class representatives to claims based on the
the class action plaintiff proposes manageable. See Block       exact products they purchased, see, e.g., Cowen v. Lenny
v. Abbott Labs., No. 99 C 7457, 2002 WL 485364, at *5           & Larry’s, Inc., 2017 WL 4572201, at *3 (N.D. Ill. Oct.
(N.D. Ill. Mar. 29, 2002) (Anderson, J.) (observing eight       12, 2017); Kisting v. Gregg Appliances, No. 16 CV 141,
categories of differences among state consumer protection       2016 WL 5875007, at *3-*4 (E.D. Wis. Oct 7, 2016) (citing
laws). Conspicuously, plaintiff cites no case in which a        cases). Nevertheless, the majority of courts have held
nationwide consumer class of the kind he proposes has           that class representatives may represent class members
been certified, with or without subclasses. To the contrary,    who purchased “substantially similar products.” See, e.g.,
in each of the cases plaintiff cites from this district, the    Carrol v. S.C. Johnsons & Son, Inc., 2018 WL 1695421, at
court either denied class certification or terminated the       *4 (N.D. Ill. Mar. 29, 2018); Mednick v. Precor, Inc., 2014
case prior to certification. See Mednick v. Precor, No. 14 C    WL 6474915, at *3 (N.D. Ill. Nov. 13, 2014); Wagner v.
3642, 2016 WL 3213400 (N.D. Ill. June 10, 2016) (denying        Gen. Nutrition Corp., 2017 WL 3070772, at *5 (N.D. Ill.
class certification); Sheeley, No. 17 C 3076 at DN 45 (N.D.     July 19, 2017). In my view, courts that have interpreted
Ill. June 7, 2019) (dismissing case pursuant to stipulation);   Article III as requiring an identity of products overread
Wagner v. General Nutrition Corp., No. 16 C 10961 at DN         the Constitution’s “injury-in-fact” requirement.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       3
Kubilius v. Barilla America, Inc., Slip Copy (2019)


                                                                 the defendant’s use of labels stating that the product
As the Supreme Court reiterated in Spokeo, Article III           contains “No Preservatives” is misleading because the
requires a plaintiff to establish that he or she has “(1)        label also discloses that the product contains citric acid.
suffered an injury in fact, (2) that is fairly traceable to      Many paragraphs in the two complaints are identical.
the challenged conduct of the defendant, and (3) that it         Like plaintiff, Quiroz asserts alternative nationwide and
is likely to be redressed by a favorable judicial decision.”     New York class claims for violation of NY GBL § 349
136 S. Ct. at 1547. The first prong requires a plaintiff         (deceptive business practices) and NY GBL § 350 (false
to show “an invasion of a legally protected interest”            advertising) and each state’s consumer protection laws
that is “concrete and particularized” and “actual or             (“to the extent New York consumer protection laws are
imminent, not conjectural or hypothetical.” Id. (quoting         inapplicable to out-of-state Class members”), as well as
Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)).       for common law fraud.
While the Seventh Circuit has made clear that a class
representative cannot “piggy-back on the injuries of the         The Quiroz defendant likewise argued that the plaintiff
unnamed class members” to acquire standing “through              had failed to allege either a cognizable injury or a material
the back door of a class action,” Payton v. County               representation under GBL §§ 349 and 350. The court
of Kane, 308 F.3d 673, 682 (7th Cir. 2002), I cannot             rejected both arguments. With respect to injury, the
discern any meaningful way in which a consumer who               court held that the plaintiff did “not need to provide
purchases “Traditional” pasta sauce that contains citric         a comparison product in order to support her price
acid and claims to have been deceived by the label’s “no         premium theory,” declining to follow the court’s contrary
preservatives” representation because citric acid is, in fact,   conclusion in Izquierdo v. Mondelez Int'l, Inc., No. 16-
a preservative suffers a distinct injury from a consumer         cv-04697 (CM), 2016 WL 6459832 (S.D.N.Y. Oct. 26,
who purchases “Chunky Traditional” pasta sauce that              2016). Quiroz, 2019 WL 1473088, at *9. The court
contains citric acid and claims to have been deceived by         observed that Izquierdo defendant’s central authority in
the same “no preservatives” representation on the same           this case as well “contradicts the weight of the law” in
theory of falseness. See Ulrich v. Probalance, Inc., No.         the Second Circuit. Id. (quoting Greene v. Gerber Prod.
16 C 10488, 2017 WL 3581183, at *6 (N.D. Ill. Aug. 18,           Co., 262 F. Supp. 3d 38, 69 (E.D.N.Y. 2017)). Indeed, the
2017) (Alonso, J.) (no meaningful difference between the         Greene court observed that courts applying GBL §§ 349
injuries suffered by consumers of two products sharing the       and 350 “routinely allow complaints that lack allegations
“specific component” challenged by the plaintiff’s claims).      of both cheaper and exactly comparable products to
Certainly nothing in Payton suggests any grounds for             survive motions to dismiss.” Id. (citing cases). I see no
distinguishing between plaintiff’s injury and the injury         reason to depart from the majority view that allegations
suffered by consumers of the other sauce products he             such as plaintiff’s are sufficient to state an injury under
identifies in his complaint.                                     NY GBL §§ 349 and 350. I also join the Quiroz court
                                                                 in rejecting the argument for which defendant cites no
 *4 This leaves only two issues: whether plaintiff has           legal authority that plaintiff was required to plead facts
articulated a cognizable injury or a false or misleading         indicating that citric acid “functions as a preservative” in
statement. Of course, having determined that plaintiff’s         defendant’s product. Quiroz, 2019 WL 1473088, at *7.
nationwide class allegations cannot stand and that his
individual claims (like his claims on behalf of a New York       For the foregoing reasons, defendant’s motion to strike
class) are governed by New York law, that is the law I           and dismiss the amended complaint is granted in part.
apply in considering the adequacy of his allegations. My         Plaintiff’s ICFA claim is dismissed, as are all claims
review of the issue is facilitated by plaintiff’s submission     he asserts on behalf of a nationwide class. Defendant’s
of Quiroz v. Beaverton Foods, Inc., No. 17-CV-7348,              motion is denied with respect to plaintiff’s claims under
2019 WL 1473088 (E.D.N.Y. Mar. 31, 2019), a decision             New York GBL §§ 349 and 350 the common law of fraud
issued after briefing on defendant’s motion was complete.        on behalf of himself and a class of New York residents
Quiroz is indeed on all fours with the present case:             who purchased the products identified in plaintiff’s
Quiroz, represented by the same counsel as Kubilius,             amended complaint.
filed a putative class action against the manufacturer of
Inglehoffer Original Stone Ground Mustard alleging that



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         4
Kubilius v. Barilla America, Inc., Slip Copy (2019)



All Citations

Slip Copy, 2019 WL 2861886


Footnotes
1      I note that the Quiroz court dismissed the plaintiff’s claim for fraud under the common law of New York as inadequately
       pled, but defendant does not challenge plaintiff’s fraud claim on that basis.


End of Document                                             © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          5
